Citation Nr: 1438140	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  01-03 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an organic brain disorder, major depressive disorder, and anxiety disorder.


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from November 1955 to August 1957.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which denied a request to reopen a claim for service connection for a psychiatric disorder.  After the Board reopened the claim and denied service connection on the merits in January 2007, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). 

The parties submitted a Joint Motion for Remand in January 2008, after which the Court issued a January 2008 Order which incorporated the Joint Motion for Remand.  The Order vacated and remanded only that part of the Board's January 2007 decision which denied the claim of entitlement to service connection for a psychiatric disorder, to include an organic brain disorder.

In June 2008, the Board remanded the service connection claim for additional evidentiary development.  Unfortunately, as discussed in detail below, the Board finds that the directives of the June 2008 Remand have not been substantially complied with, thereby necessitating another remand.  

While the claim on appeal was previously styled as entitlement to service connection for a psychiatric disorder, to include organic brain syndrome, the Board has characterized the issue to include the various diagnoses reflected (and suggested) in the record, including depressive disorder, anxiety disorder, and an organic brain disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran was previously represented by the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA) and, most recently by Attorney Kathy Lieberman.  However, in April 2011, the Veteran submitted a written statement indicating that he wished to revoke and remove Kathy Lieberman and PRPAVA as his duly elected representative.  As the Veteran has not obtained another representative or submitted an updated VA Form 21-22 or 21-22a for either PRPAVA or Attorney Lieberman, the Board now recognizes the Veteran as proceeding pro se in this appeal.

Finally, the Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic files contained in Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories used to store and review documents involved in the claims process.  A review of the Virtual VA reveals documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue remaining on appeal, while the VBMS file does not contain any data relevant to this Veteran or appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons discussed below, this appeal is, again, REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Veteran is seeking service connection on the basis that his current psychiatric disorder is related to an in-service head and back injury or, in the alternative, to his exposure to poisonous gas during training.  The Veteran has asserted that he incurred a head and back injury after falling out of his top bunk and hitting a metal locker with the nape of his neck.  He has reported that he lost consciousness and, when he woke, he was bloody and bandaged.  He has asserted that when he was subsequently stationed at Fort Dix, he noticed back problems, headaches, and dizziness for which he went to sick call and was sent to an orthopedist.  

The Veteran has also asserted that, while going through gas chamber training at Fort Jackson, he was given a defective gas mask and that, because gas penetrated the mask, he lost consciousness.  He reports that, when he recovered, he was receiving aid at sick call, after which he spent about three weeks in quarters and received treatment, including being given pills for his stomach and nerves.  

The service treatment records (STRs) show the Veteran received treatment for headaches, dizziness and back pain during service; however, the STRs do not contain any indication or evidence as to the etiology of the Veteran's complaints.  See STRs dated January 1956, September 1956, October 1956, and January 1957.  Notably, the STRs do not contain any objective evidence showing the Veteran experienced a head/back injury during service or any indication that the symptoms noted above were lodged as a result of any injury, including a head/back injury or after gas poisoning.  The Board also notes that the STRs do not contain any complaints, treatment, or findings related to a psychiatric disability or symptoms manifested during service.  

Nevertheless, there is lay evidence of record which corroborates the Veteran's report that he suffered a head/back injury and gas poisoning during service.  In April 1958, E.C.F., who reports being stationed near the Veteran in 1956, submitted a lay statement wherein he recalls the Veteran complaining of having a fall from his bunk and injuring his back.  Likewise, in March 1981, E.G. testified that he was stationed with the Veteran at Fort Buchanan in 1955, that he recalled an incident where the Veteran had trauma to his head, and that he always had headaches, backaches, and was always in quarters.  During the March 1981 hearing, F.N. also testified that he recalled an incident in gas and mask training where the Veteran had problems with his mask and was taken to the hospital.  

While the STRs do not contain any objective evidence showing the Veteran sustained a head and back injury or gas poisoning during service, the Veteran and other laypersons are generally capable of providing evidence regarding facts or circumstances that can be observed and described by a layperson.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds that the statements submitted and made by the Veteran and his fellow service members are competent to establish that the Veteran incurred a head/back injury during service and that he had problems with his mask during training which resulted in him receiving treatment.  However, the lay evidence is insufficient to establish that the Veteran suffered a concussion or any other disability or symptoms as a result of the in-service head/back injury or that he incurred gas poisoning or any other symptoms as a result of the gas mask incident during service.  In making this determination, the Board notes that these determinations are medical in nature, as they require medical evaluation and expertise, and are, thus, outside the purview of facts or circumstances that can be observed and described by a layperson.  

Nevertheless, there is competent lay evidence of a head/back injury and problems with a gas mask during service and the Veteran has stated that he has experienced continued "nerve" problems since service, which is considered competent lay evidence of continuity of related symptomatology following service.  With respect to continuity of symptomatology, the objective evidence of record shows the Veteran was diagnosed with anxiety reaction in October 1970, prescribed valium and Librium in 1976, and began seeking treatment for panic attacks in October 2000, which were attributed to schizophrenia and a panic disorder.  

The evidentiary record reflects that the Veteran has been diagnosed with a myriad of psychiatric disabilities, including chronic schizophrenia, undifferentiated type (SCUT); panic disorder, not otherwise specified; depressive disorder, not otherwise specified; psychotic disorder, not otherwise specified; vascular dementia; and alcohol-induced psychosis and mood disorder.  See VA treatment records dated October 2000, June 2001, April 2006, November 2007, March 2010, and November 2010.  In June 2001, Dr. J.J. testified that, based upon his treatment of the Veteran and review of the claims file, the Veteran was suffering from organic brain syndrome because of cranial trauma in service.  See also statements from Dr. J.J. dated August 2000 and April 2001.  In June 2008, Dr. C.R. submitted a statement indicating that the Veteran has anxiety disorder due to a general medical condition, which she identified as a concussion that was incurred as a result of the in-service head injury.  

In the June 2008 remand, the Board requested that the AOJ schedule the Veteran a psychological, psychometric, and psychiatric examination to determine whether an organic brain syndrome or any psychiatric disorder is present and, if so, whether any such disability was manifested in service, has been chronic and continuous since service, or was incurred as a result of service, to include the incident in which the Veteran reported injuring his head.  

The Veteran was afforded a VA examination in October 2008, at which time he was diagnosed with depressive disorder, not otherwise specified.  The VA examiner stated that no other mental disorder was found and specifically opined that the Veteran does not have a diagnosis of organic brain disorder.  The VA examiner further opined that the Veteran's neuropsychiatric disorder was not manifested in service, has not been chronic and constant since service, and was not incurred as a result of service, to include the reported head injury.  In making this determination, the VA examiner noted (1) there was no evidence of psychiatric complaints, findings, or treatment during service or within one year of discharge from service, (2) that the Veteran sought psychiatric care in 2001, 44 years after discharge from service, and (3) that there was no objective evidence of the claimed head trauma in the claims file.  

While the October 2008 VA examination is considered competent medical evidence, the conclusions and opinion provided by the VA examiner are afforded lessened probative value for the following reasons.  First, the VA examiner failed to give a complete rationale in support of her conclusion that the Veteran does not have a diagnosis of organic brain disorder and, in this regard, the Board also notes that the examiner did not attempt to reconcile or address the validity of the varying diagnoses of record.  

Second, the VA examiner did not give adequate consideration to the competent lay evidence of record, as she noted there is no evidence of psychiatric complaints or treatment within the first year after service and there is no objective evidence of the head trauma in the claims file.  As noted, the Veteran has provided competent lay evidence of continuity of related symptomatology after service, including during his first post-service year, as he has reported that he was referred to the Mental Health Clinic at Caguas Memorial Hospital about two weeks after service.  The Veteran has also provided competent lay evidence of the in-service head injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  

Finally, the Board notes that the examiner's opinion is based, at least partially, on an inaccurate factual basis that the Veteran sought psychiatric care 44 years after service, in 2001.  As noted, review of the record shows the Veteran was diagnosed with anxiety reaction in October 1970, prescribed valium and Librium in 1976, and began seeking treatment for panic attacks in October 2000, which were attributed to schizophrenia and a panic disorder.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Based on the foregoing, the Board is unable to determine that the examiner considered all relevant facts in this case, including the competent lay evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also finds that, because the October 2008 VA examiner failed to provide a rationale in support of her conclusion that the Veteran does not have a diagnosis of an organic brain disorder, the directives of the June 2008 Remand have not been substantially complied with, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Because the Veteran has been diagnosed with new psychiatric disorders since the October 2008 VA examination, the AOJ should afford the Veteran a new examination to determine the Veteran's current psychiatric disorder and to obtain a nexus opinion as to any validly diagnosed psychiatric disorder rendered during the pendency of this claim, i.e., since July 2000.  

To ensure that all due process has been afforded the Veteran, the AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal, including information or evidence related to treatment he has received for a psychiatric disorder since service, particularly from August 1957 to October 2000.  See 38 U.S.C.A § 5103(b)(1) (West 2002).  Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records, including any information or evidence related to treatment he has received for a psychiatric disorder or symptoms since service, particularly from August 1957 to October 2000.

If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159. 

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2.  After all records and/or responses from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, arrange to have the Veteran scheduled for a mental disorders examination.  All indicated tests, including psychological testing, should be conducted to determine whether an organic brain syndrome or any psychiatric disorder is present.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

a. After examining the Veteran and reviewing the claims file, the examiner should assign a diagnosis for each psychiatric disorder currently present, to include an organic brain disorder.  The examiner should distinguish the symptoms of an organic brain disorder, if present, and the symptoms of other psychiatric disorders, if present.  

b. Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., is it 50 percent or more probable) that any currently diagnosed psychiatric disorder, including organic brain syndrome, is related to the Veteran's military service, including the in-service head/back injury or gas mask incident.  

In answering the foregoing, the examiner must consider the lay and medical evidence of record.  In answering each question, the examiner must note that the lack of objective evidence showing treatment or complaints during and after service does not, in and of itself, render the Veteran's report of such incredible and that the lay evidence of the in-service head/back injury and gas mask incident is considered competent evidence of such.  

c. The examiner must attempt to reconcile the varying psychiatric diagnoses of record, to include a statement as to the validity of the diagnoses of record.  

In light of the statements and testimony provided by Dr. J.J., the examiner must provide a rationale in support of any finding that the Veteran does not have a diagnosis of organic brain disorder/syndrome.  

d. A rationale must be provided for each opinion and conclusion provided.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


